Citation Nr: 0402935	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-05 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
RO which, among other things, denied a claim of entitlement 
to TDIU.  

Besides the issue listed above, a claim of entitlement to an 
evaluation higher than 30 percent for service-connected post-
traumatic stress disorder (PTSD) was developed for appellate 
review following a May 2001 rating decision in which the RO 
granted service connection for PTSD.  The veteran filed a 
notice of disagreement in June 2001 and, by rating action of 
November 2001, the RO increased the rating for service-
connected PTSD from 30 to 70 percent.  While the RO issued a 
statement of the case (SOC) in December 2001, the Board notes 
that the veteran did not file a substantive appeal.  See 
38 C.F.R. § 20.200 (2003) (an appeal consists of a timely 
filed notice of disagreement in writing, and after a 
statement of the case has been furnished, a timely filed 
substantive appeal).  Moreover, after the RO issued the 
December 2001 SOC, the veteran submitted a written statement 
that same month and noted that he did not wish to continue 
the appeal.  Although the veteran did not specify the issue 
on appeal, given the fact that the only issue pending at the 
time was for a higher evaluation for PTSD, the Board finds 
that the veteran withdrew this claim.  Accordingly, the issue 
of entitlement to a higher rating for PTSD is not before the 
Board.

Also developed for appellate review following the August 2002 
rating decision was the issue of entitlement to service 
connection for low back disability.  In a February 2003 
decision, the RO granted the veteran's claim of entitlement 
to service connection for mechanical low back strain, 
degenerative changes, lumbosacral spine, and assigned a 40 
percent rating.  Accordingly, this service connection claim 
is no longer before the Board.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).


REMAND

In the instant case, service connection has been established 
for PTSD (70 percent since July 2001), low back disability 
(40 percent since December 2001), tinnitus (10 percent since 
February 1999), and bilateral hearing loss (zero percent 
since February 1999).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2003).

Here, the veteran's current ratings assigned to his service-
connected disabilities satisfy the percentage requirements of 
38 C.F.R. § 4.16.  Additionally, it should be pointed out 
that the veteran may be entitled to TDIU on an extraschedular 
basis if it is established that he is unable to secure or 
follow substantially gainful employment as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(b).  
Consequently, the issue before the Board is whether the 
veteran's service-connected disabilities combine to preclude 
him from engaging in substantially gainful employment (work 
that is more than marginal, which permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The fact that a veteran may be unemployed or has 
difficulty obtaining employment is not determinative.  The 
ultimate question is whether the veteran, because of his 
service-connected disabilities, is incapable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  Moreover, an inability to work due to 
non-service-connected disabilities or age may not be 
considered.  38 C.F.R. §§ 4.14, 4.19.  In making its 
determination, VA considers such factors as the extent of the 
service-connected disabilities, employment, and educational 
background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 
4.19.

The regulation indicates that all cases of veterans who are 
unemployable by reason of service-connected disability should 
be submitted to the Director, Compensation and Pension 
Service for extra-schedular consideration.  Id.  Whether the 
RO must first find unemployability as suggested by the 
language of this regulation before referring the case to the 
Director, or whether the analysis by the RO ought to be 
similar to that required for extra-schedular ratings under 
38 C.F.R. § 3.321(b)(1) is not clear.  Nevertheless, reading 
the language of § 4.16(b) in the light most favorable to the 
veteran, the Board finds that the RO need not find 
unemployability before forwarding the case to the Director.  
Rather, in order to be consistent with the requirements of 
38 C.F.R. § 3.321(b)(1), the Board concludes that 38 C.F.R. 
§ 4.16(b) only requires that the RO find exceptional or 
unusual disability factors not contemplated by the regular 
schedular criteria in order to refer the case to the 
Director.

The Board finds that further evaluation of the factors 
affecting the veteran's employability is required.  A remand 
is warranted for VA examinations to account for the current 
level of disability due to the effect of service-connected 
PTSD, low back, hearing loss, and tinnitus disabilities.  
38 C.F.R. § 19.9.  If feasible, the examiner should 
distinguish any disabling effects due to non-service-
connected disorders.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran should be 
specifically told of what is yet required 
to substantiate his claim of entitlement 
to TDIU and of the information or 
evidence he should submit, if any, and of 
the information or evidence that VA will 
yet obtain with respect to his TDIU 
claim.  38 C.F.R. § 3.159 (2003).  He 
should be specifically informed that he 
should submit any evidence in his 
possession that pertains to the claim on 
appeal.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his PTSD, back, hearing loss, or 
tinnitus since July 2001 to the present.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for the appropriate 
VA examinations to assess the severity of 
his service-connected PTSD, hearing loss, 
tinnitus, and low back disability.  The 
claims file, along with all additional 
evidence obtained pursuant to the 
instructions above, must be made 
available to and reviewed by the 
examiner(s).  Moreover, in arriving at 
his or her conclusions, each examiner 
should distinguish disability due to non-
service-connected problems and provide an 
opinion as to whether the veteran is 
unemployable due solely to the effect of 
his service-connected PTSD, low back 
disability, hearing loss, and tinnitus.  
In doing so, each examiner should 
describe what types of employment 
activities would be limited because of 
the veteran's service-connected PTSD, low 
back disability, hearing loss, and 
tinnitus, and whether more than marginal 
employment would be feasible.  

With respect to the low back disability, 
the RO should schedule the veteran for VA 
orthopedic and neurological examinations 
to determine the nature, extent, and 
severity of impairment caused by his 
service-connected low back disability - 
mechanical low back strain, degenerative 
changes, lumbosacral spine.  The claims 
files, a copy of this remand, copies of 
38 C.F.R. § 4.71a (Diagnostic Codes 5285, 
5286, 5287, 5288, 5289, 5290, 5291, 5292, 
5293, 5294, 5295) (2002), 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a (Diagnostic Code 5293 
(2003)), and 68 Fed. Reg. 51454-58 (Aug. 
27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 
5243)), along with any additional 
evidence obtained pursuant to the 
requests above, should be made available 
to the examiner(s) for review.  

The examiner(s) should determine the 
current severity of the veteran's 
service-connected low back 
disability.  All indicated tests and 
studies, to include x-rays and other 
diagnostic procedures deemed 
necessary, should be conducted.  
Clinical findings should be elicited 
so that both the old and new rating 
criteria may be applied.  See 
38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) 
(2002); 67 Fed. Reg. 54,345-49 (Aug. 
22, 2002) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) 
(2003)); 68 Fed. Reg. 51454-58 (Aug. 
27, 2003) (to be codified at 38 
C.F.R. § 4.71a (Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)).  In addition, 
after reviewing the veteran's 
complaints and medical history, the 
orthopedic examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent 
to which the appellant experiences 
functional impairments, such as 
weakness, excess fatigability, 
incoordination, or pain due to 
repeated use or flare-ups, etc., and 
should equate such problems to the 
rating criteria.  (In other words, 
functional losses due to pain, etc. 
may result in disability tantamount 
to that contemplated by the criteria 
for a higher rating.  If so, the 
examiner should so state.)  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The rationale for all 
opinions should be explained in 
detail.  The neurological examiner 
should identify symptoms due to disc 
syndrome and describe the nerve(s) 
affected, or seemingly affected by 
nerve root compression.  The 
symptoms should be characterized as 
causing mild, moderate, or severe 
incomplete 
paralysis/neuritis/neuralgia or 
complete paralysis for each nerve 
affected.

With respect to the veteran's service-
connected PTSD, a psychiatrist should 
assign a global assessment of functioning 
(GAF) score and explain the significance 
of the score in terms of social and 
industrial impairment.  Findings 
necessary to apply the criteria in 
38 C.F.R. § 4.130 (2003) should be set 
forth.  If the examiner concludes that 
the veteran is unemployable due to PTSD, 
such a conclusion should be explained in 
the context of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 and the criteria for 
awarding a total schedular rating.

The RO should also schedule the veteran 
for a VA audiological examination to 
assess the severity of his service-
connected bilateral hearing loss and 
tinnitus.

4.  The RO should ensure that each 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If a report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

6.  After complying with the notice and 
duty-to-assist provisions of the VCAA, 
the RO should re-adjudicate the claim.  
Consideration should be given to whether 
the TDIU issue should be referred to the 
Director under 38 C.F.R. § 4.16(b).  If 
the benefit sought is denied, a SSOC 
should be issued.  The supplemental SOC 
(SSOC) should contain, among other 
things, a summary of the evidence 
received since the last SOC was issued in 
February 2003.  38 C.F.R. § 19.31 (2003).  
If the RO does not refer the TDIU issue 
to the Director, the SSOC should include 
an explanation for such action.  If the 
veteran does not appear for a scheduled 
examination, the SSOC should recite the 
provisions of 38 C.F.R. § 3.655 (2003) 
and explain the effect of this regulation 
on the veteran's claim.  The veteran and 
his representative should be afforded an 
opportunity to respond.  

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

